                Case 2:18-cr-00058-JAM Document 102 Filed 01/21/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0058-JAM
11                                  Plaintiff,           STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                            v.                         FINDINGS AND ORDER
13   ROBERT JOSEPH MAHER,                                DATE: January 26, 2021
                                                         TIME: 9:30 a.m.
14                                 Defendant.            COURT: Hon. John A. Mendez
15

16

17            This case was previously set for a status conference on January 26, 2021. The government and

18 Defendant ROBERT JOSEPH MAHER, by and through his counsel of record Candice Fields, (the

19 “parties”) now seek to continue the status conference to March 2, 2021, and exclude time under the

20 Speedy Trial Act and Local Code T4 for defense preparation.

21            On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

22 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

23 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

24 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
25 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,

26 as well as the declarations of judicial emergency, were entered to address public health concerns related

27
     1
    A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the Request of
28 counsel, after consultation with counsel and the Clerk of the Court to the extent such an order will
   impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME             1
         PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:18-cr-00058-JAM Document 102 Filed 01/21/21 Page 2 of 5


 1 to COVID-19.

 2          Although the General Orders and declarations of emergency address the district-wide health

 3 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 4 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 5 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 6 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 7 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 8 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 9 findings on the record “either orally or in writing”).

10          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

11 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

12 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

13 Judge granted such continuance on the basis of his findings that the ends of justice served by taking such

14 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

15 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

16 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

17 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

18          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

19 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

20 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

21 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

22 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

23 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

24 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

25 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

26 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

27 by the statutory rules.

28          In light of the societal context created by the foregoing, this Court should consider the following

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00058-JAM Document 102 Filed 01/21/21 Page 3 of 5


 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

 3 for the status. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 4 continuance must be “specifically limited in time”).

 5                                                  STIPULATION

 6            Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 7 through defendant’s counsel of record, hereby stipulate as follows:

 8            1.      By previous order, this matter was set for status on January 26, 2021.

 9            2.      By this stipulation, the defendant now moves to continue the status conference to March

10 2, 2021, and exclude time between January 26, 2021, and March 2, 2021, under 18 U.S.C.

11 § 3161(h)(7)(A), B(iv) [Local Code T4].

12            3.      The parties agree and stipulate, and request that the Court find the following:

13                    a)     The government has represented that the discovery associated with this case

14            includes approximately 141,000 pages of police reports, search warrant returns, subpoena

15            returns, photographs, EDD records, bank/financial records, audio recordings, and other records.

16            All of this discovery has been either produced directly to counsel and/or made available for

17            inspection and copying. This discovery is subject to a protective order (ECF 46) which affects

18            the manner, and therefore speed, in which defense counsel is able to review this lengthy

19            discovery with her client.

20                    b)     Counsel for defendant desires additional time to review the current charges,

21            review the voluminous discovery, conduct research and investigation into the charges and

22            alleged acts, consult with her client, and otherwise prepare for trial.

23                    c)     At this time, the defendant has no objection to the Court’s continuance of the

24            status conference to March 2, 2021, and agrees that such a continuance is necessary for effective

25            preparation as outlined below.

26                    d)     Counsel for defendant believes that the Court’s continuance will provide them

27
     2
     The parties note that General Order 612 acknowledges that a district judge may make “additional
28 findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D. Cal. March 18,
   2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
         PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00058-JAM Document 102 Filed 01/21/21 Page 4 of 5


 1         reasonable time necessary for effective preparation, taking into account the exercise of due

 2         diligence.

 3                e)      The government does not object to the continuance.

 4                f)      In addition to the public health concerns cited by the General Orders and

 5         declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 6         ends-of-justice delay is particularly apt in this case because defendant’s counsel has relayed that

 7         she has been delayed in consulting with defendant due to the COVID-19 pandemic and visitation

 8         restrictions at the jail where the defendant is detained. Additionally, counsel’s ability to review

 9         discovery pursuant to the protective order and confer with her client has been affected by recent

10         public health safety measures which limit personal contact with others. Additionally, defense

11         counsel’s ability to conduct the necessary investigation and research into loss calculation and

12         other issues in preparation for trial has been affected by the public health safety measures and

13         entity closures instituted in recent months in response to the COVID-19 pandemic. Finally, these

14         challenges have recently been exacerbated because the defendant recently tested positive for

15         COVID-19 and has been in quarantined at the jail.

16                g)      Based on the above-stated findings, the ends of justice served by continuing the

17         case as requested outweigh the interest of the public and the defendant in a trial within the

18         original date prescribed by the Speedy Trial Act.

19                h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20         et seq., within which trial must commence, the time period of September 24, 2020, to March 2,

21         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

22         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

23         of the Court’s finding that the ends of justice served by taking such action outweigh the best

24         interest of the public and the defendants in a speedy trial.

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              4
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00058-JAM Document 102 Filed 01/21/21 Page 5 of 5


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6   Dated: January 21, 2021                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 7
                                                             /s/ ROBERT J. ARTUZ
 8                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
 9

10

11   Dated: January 21, 2021                                 /s/ CANDICE FIELDS
                                                             CANDICE FIELDS
12
                                                             Assistant Federal Defender
13                                                           Counsel for Defendant
                                                             ROBERT JOSEPH MAHER
14

15

16

17                                         FINDINGS AND ORDER
18          IT IS SO FOUND AND ORDERED this 21st day of January, 2021.
19

20
                                                      /s/ John A. Mendez
21                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
      PERIODS UNDER SPEEDY TRIAL ACT
